Name: 2005/844/Euratom: Commission Decision of 25 November 2005 concerning the accession of the European Atomic Energy Community to the Convention on Early Notification of a Nuclear Accident
 Type: Decision
 Subject Matter: international affairs;  electrical and nuclear industries;  cooperation policy;  information and information processing;  European construction
 Date Published: 2005-11-30; 2008-12-05

 30.11.2005 EN Official Journal of the European Union L 314/21 COMMISSION DECISION of 25 November 2005 concerning the accession of the European Atomic Energy Community to the Convention on Early Notification of a Nuclear Accident (2005/844/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community and in particular the second paragraph of Article 101 thereof, Having regard to the Council Decision of 23 May 2005 approving the conclusion of the Convention on Early Notification of a Nuclear Accident, Whereas: (1) Twenty-four Member States are contracting parties to the Convention on Early Notification of a Nuclear Accident. (2) The European Atomic Energy Community should accede to the Convention on Early Notification of a Nuclear Accident, HAS DECIDED AS FOLLOW: Article 1 Accession to the Convention on Early Notification of a Nuclear Accident is hereby approved on behalf of the European Atomic Energy Community. The text of the Convention on Early Notification of a Nuclear Accident and the declaration by the European Atomic Energy Community according to the provisions of Article 12(5)(c) of that Convention are attached to this Decision. Article 2 The instrument of accession shall be deposited with the Director General of the International Atomic Energy Agency, depositary of the Convention on Early Notification of a Nuclear Accident, as soon as possible after the adoption of this Decision in the form of a letter signed by the Head of Delegation of the European Commission to the International Organisations in Vienna. Done at Brussels, 25 November 2005. For the Commission Andris PIEBALGS Member of the Commission Declaration referred to in Article 12(5)(c) of the Convention on Early Notification of a Nuclear Accident The Community possesses competences, shared with its Member States, in the field of notification of radiological emergencies, to the extent provided by Article 2(b) and the relevant provisions of Title II, Chapter 3 Health and Safety of the Treaty establishing the European Atomic Energy Community.